200 Munsonhurst Road Franklin, NJ07416 SUSSEX BANCORP ANNOUNCES FIRST QUARTER RESULTS FOR 2011 FRANKLIN, NEW JERSEY – April 27, 2011– Sussex Bancorp (the “Company”) (NasdaqGM: SBBX), the holding company for Sussex Bank (the “Bank”) today announced net income available to shareholders of $694 thousand, or $0.21 per basic and diluted share, for the quarter ended March 31, 2011, which amounted to a 7.9% increase in net income over the same period in 2010 and a 16.2% increase from the prior quarter.The Company attributed the increase in net income to a 10.1% increase in net interest income as compared to the first quarter last year, which was largely due to a stronger net interest margin. Mr. Anthony Labozzetta, Sussex Bancorp's President and Chief Executive Officer, commented “We are experiencing positive momentum in our two top priorities.First, we continue to place a lot of effort on resolving our nonperforming and criticized assets and, while it is difficult to discern from our present ratios, we expect our workout efforts to have a positive impact in subsequent quarters.Also, we are organically building our business through qualitative loan and deposit growth.This has helped us enhance the composition of our balance sheet, which has been the foundation for increased revenues and an improved margin." First Quarter 2011 Highlights · Total assets declined 1.1%; however, there were positive shifts in asset and liability composition. o Loans as a percent of total assets increased to 73.3% for March 31, 2011, compared to 71.4% for March 31, 2010. o Securities and cash equivalents as a percent of total assets decreased to 21.9% for March 31, 2011, compared to 23.4% for March 31, 2010. o Core deposits increased by $6.0 million, or 2.1%, driven by a 10.0% increase in non-interest bearing deposits, which was partly offset by a decline in time deposits of $1.8 million. · Net interest income (tax equivalent basis) increased $419 thousand to $4.5 million at March 31, 2011, compared to the first quarter of 2010. · Net interest margin (tax equivalent basis) was 4.13% for the first quarter of 2011, up from 3.84% one year earlier, due to a decline in funding costs in the first quarter of 2011 compared to the same period in 2010. · Provision for loan losses increased $102 thousand, or 13.8%, in the first quarter of 2011, as compared to the first quarter of 2010. · Non-interest income increased $69 thousand, or 5.9%, to $1.2 million in the first three months of 2011 over the prior year.The increase was driven by increases in insurance commissions and fees and income on bank owned life insurance, offset by declines in income from investment brokerage fees and service fees on deposit accounts. · Non-interest expense increased $329 thousand to $3.9 million in the first quarter of 2011, compared to the same period in 2010.The increase was largely attributed to a $166 thousand, or 9.0%, increase in salaries and employee benefits and a $116 thousand increase in write-downs on foreclosed real estate. · Segment Reporting o Our insurance subsidiary (Tri-state Insurance Agency, Inc.) reported its strongest quarter in almost three years. Net income before taxes for the first quarter of 2011 was $110 thousand, which was an increase of $95 thousand, or 633%, over the same period last year. · Credit quality: o Nonperforming assets increased $2.1 million, or 7.9%, and nonperforming assets as a percent of total assets were 6.07% and 5.57% at March 31, 2011 and December 31, 2010, respectively.The increase was largely attributed to one loan. o The allowance for loan losses totaled $7.2 million at March 31, 2011, or 2.10% of total loans, as compared to $6.4 million, or 1.89% of total loans, at December 31, 2010. · Return on Average Assets increased to 0.59% for the first quarter of 2011 from 0.49% for the quarter ended December 31, 2010. · Capital Adequacy: At March 31, 2011, the leverage, Tier I risk-based capital and total risk based capital ratios for the Bank were 9.41%, 12.55% and 13.81%, respectively, all in excess of the ratios required to be deemed “well-capitalized.” First Quarter 2011 Financial Results Net Interest Income Net interest income, on a fully taxable equivalent basis, increased $419 thousand, or 10.3%, to $4.5 million for the quarter ended March 31, 2011, as compared to $4.1 million for same period in 2010.The increase in net interest income was largely due to the Company’s net interest margin improving 29 basis points to 4.13% for the first quarter of 2011, which was largely due to a 46 basis point decrease in the average rate paid on interest bearing liabilities. This improvement in net interest income was partially offset by a decline in the average rate earned on total earning assets, which decreased 12 basis points to 5.13% for the first quarter of 2011 from 5.25% for the same period in 2010. In addition, growth of $10.5 million in total average earning assets to $442.6 million for the quarter ended March 31, 2011 from $432.1 million for the quarter ended March 31, 2010. Provision for Loan Losses Provision for loan losses increased $102 thousand to $839 thousand for the quarter ended March 31, 2011, as compared to $737 thousand for the same period in 2010.The increase in the provision for loan losses reflects the changes to non-performing asset levels as compared to the same period last year, which are discussed below in “Asset and Credit Quality”. Non-interest Income The Company reported an increase in non-interest income of $69 thousand, or 5.9%, to $1.2 million for the quarter ended March 31, 2011.The increase in non-interest income was largely due to a $68 thousand, or 12.4%, increase in insurance commissions and fees and a $68 thousand, or 188.9%, increase in bank owned life insurance income in the first quarter of 2011, compared to the same period in 2010.The aforementioned increases were partly offset by a $29 thousand decrease in investment brokerage fees and an $18 thousand decline in service fees on deposit accounts between the two first quarter periods. Non-interest Expense The Company’s non-interest expenses increased $329 thousand, or 9.3%, to $3.9 million for the quarter ended March 31, 2011.The growth for the first quarter of 2011 versus the same period in 2010 was largely due to an increase of $166 thousand in salaries and employee benefits.The increase was mostly attributed to higher benefit costs resulting from an increase in employer 401(k) expenses due to the reinstatement of the Company’s contribution in the first quarter of 2011, as compared to a forfeiture benefit in 2010 as well as the Company did not make any contributions in the first quarter of 2010.Write-downs on foreclosed real estate also increased $116 thousand to $145 thousand, as compared $29 thousand in the first quarter of 2010. Financial Condition Comparison for March 31, 2011 versus December 31, 2010 Balance Sheet At March 31, 2011, the Company’s total assets were $468.9 million, a decrease of $5.1 million, or 1.1%, as compared to total assets of $474.0 million at December 31, 2010.The decrease in assets was largely driven by the repayment of a $10.0 million short term advance, offset by growth in deposits of $4.3 million.The Company’s total deposits increased 1.1% to $390.2 million at March 31, 2011 from $386.0 million at December 31, 2010.The growth in core deposits (non-interest bearing deposits, NOW, savings and money market accounts) was $6.0 million, offset by a decline in time deposits of $1.8 million, at March 31, 2011, as compared to December 31, 2010.Non-interest bearing deposits increased $3.5 million, or 10.0%, at March 31, 2011 to $38.9 million from $35.4 million at December 31, 2010. Total loans receivable, net of unearned income, increased $5.3 million, or 1.6%, to $343.5 million at March 31, 2011 from $338.2 million at year-end 2010.The growth in deposits was used to fund this loan growth.The Company’s security portfolio, which includes securities available for sale, securities held to maturity and Federal Home Loan Bank stock, decreased $9.1 million, or 9.8%, to $83.5 million at March 31, 2011, as compared to $92.6 million at December 31, 2010. Capital At March 31, 2011, the Company’s total stockholders’ equity was $37.5 million, an increase of $845 thousand, or 2.3%, as compared $36.7 million at December 31, 2010. Asset and Credit Quality Non-performing assets, which include non-accrual loans, renegotiated loans and foreclosed real estate, increased by $2.1 million, or 7.9%, to $28.5 million at March 31, 2011, as compared to $26.4 million at December 31, 2010, as non-accrual loans increased $2.4 million to $25.1 million and foreclosed real estate decreased $317 thousand from year-end 2010.The increase was largely due to one loan for $1.3 million, which the Company had identified as a potential problem loan at December 31, 2010.The ratio of non-performing assets to total assets for March 31, 2011 and December 31, 2010 were 6.07% and 5.57%, respectively. The allowance for loan losses was $7.2 million, or 2.10% of total loans, at March 31, 2011, as compared to $6.4 million, or 1.89% of total loans, at December 31, 2010. About Sussex Bancorp Sussex Bancorp is the holding company for Sussex Bank, which operates through its main office in Franklin, New Jersey and through its nine branch offices located in Andover, Augusta, Newton, Montague, Sparta, Vernon and Wantage, New Jersey, Port Jervis and Warwick, New York, and for the Tri-State Insurance Agency, Inc., a full service insurance agency located in Sussex County, New Jersey.For additional information, please visit the company's Web site at www.sussexbank.com. Forward-Looking Statements This press release contains statements that are forward looking and are made pursuant to the “safe-harbor” provisions of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).Such statements may be identified by the use of words such as "expect," "estimate," “assume,” "believe," "anticipate," "will," "forecast," "plan," "project," or similar words.Such statements are based on the Company’s current expectations and are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected.Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, changes to interest rates, the ability to control costs and expenses, general economic conditions, the success of the Company’s efforts to diversify its revenue base by developing additional sources of non-interest income while continuing to manage its existing fee based business, risks associated with the quality of the Company’s assets and the ability of its borrowers to comply with repayment terms.Further information about these and other relevant risks and uncertainties may be found in theCompany’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, and in subsequent filings with the Securities and Exchange Commission. The Company undertakes no obligation to publicly release the results of any revisions to those forward looking statements that may be made to reflect events or circumstances after this date or to reflect the occurrence of unanticipated events. SUSSEX BANCORP SUMMARY FINANCIAL HIGHLIGHTS (In Thousands, Except Percentages and Per Share Data) (Unaudited) Q/E 3/31/11 VS. 3/31/2011 3/31/2010 12/31/2010 Q/E 3/31/10 Q/E 12/31/10 BALANCE SHEET HIGHLIGHTS - Period End Balances Total securities $ $ $ % % Total loans % % Allowance for loan losses % % Total assets % % Total deposits % % Total borrowings and junior subordinated debt % % Total shareholders' equity % % FINANCIAL DATA - QUARTER ENDED: Net interest income (tax equivalent) (a) $ $ $ % % Provision for loan losses % % Total other income % % Total other expenses % % Provision (benefit) for income taxes % % Taxable equivalent adjustment (a) % % Net income $ $ $ % % Net income per common share - Basic $ $ $ % % Net income per common share - Diluted $ $ $ % % Return on average assets % Return on average equity % Efficiency ratio (b) % Net interest margin (tax equivalent) % SHARE INFORMATION: Book value per common share $ $ $ % % Outstanding shares- period ending % % Average diluted shares outstanding (Year to date) % % CAPITAL RATIOS: Total equity to total assets % Leverage ratio (c) % Tier 1 risk-based capital ratio (c) % Total risk-based capital ratio (c) % ASSET QUALITY AND RATIOS: Non-accrual loans $ $ $ % % Renegotiated loans (d) 20 % % Foreclosed real estate % % Non-performing assets $ $ $ % % Loans 90 days past due and still accruing $ $ $ 49 % % Charge-offs, net(quarterly) $ 10 $ 8 $ % % Charge-offs, net as a % of average loans (annualized) % Non-accrual loans to total loans % Non-performing assets to total assets % Allowance for loan losses as a % of non-performing loans % Allowance for loan losses to total loans % (a) Full taxable equivalent basis, using a 39% effective tax rate and adjusted for TEFRA (Tax and Equity Fiscal Responsibility Act) interest expense disallowance (b) Efficiency ratio calculated non-interest expense divided by net interest income plus non-interest income (c) Sussex Bank capital ratios (d) Renegotiated loans currently performing in accordance with renegotiated terms SUSSEX BANCORP CONSOLIDATED BALANCE SHEETS (Dollars In Thousands) (Unaudited) ASSETS March 31, 2011 December 31, 2010 Cash and due from banks $ $ Interest-bearing deposits with other banks Federal funds sold Cash and cash equivalents Interest bearing time deposits with other banks Securities available for sale, at fair value Securities held to maturity Federal Home Loan Bank Stock, at cost Loans receivable, net of unearned income Less:allowance for loan losses Net loans receivable Foreclosed real estate Premises and equipment, net Accrued interest receivable Goodwill Bank owned life insurance Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Borrowings Accrued interest payable and other liabilities Junior subordinated debentures Total Liabilities Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SUSSEX BANCORP CONSOLIDATED STATEMENTS OF INCOME (Dollars In Thousands Except Per Share Data) (Unaudited) Three Months Ended March 31, INTEREST INCOME Loans receivable, including fees $ $ Securities: Taxable Tax-exempt Federal funds sold 1 7 Interest bearing deposits 3 2 Total Interest Income INTEREST EXPENSE Deposits Borrowings Junior subordinated debentures 54 53 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses OTHER INCOME Service fees on deposit accounts ATM and debit card fees Bank owned life insurance 36 Insurance commissions and fees Investment brokerage fees 31 60 Realized holding gains on trading securities - 11 Gain (loss) on sale of foreclosed real estate ) 4 Other 68 69 Total Other Income OTHER EXPENSES Salaries and employee benefits Occupancy, net Furniture, equipment and data processing Advertising and promotion 43 51 Professional fees Director Fees 67 58 FDIC assessment Insurance 56 56 Stationary and supplies 43 44 Loan collection costs 77 Write-down on foreclosed real estate 29 Expenses related to foreclosed real estate 24 28 Amortization of intangible assets 3 4 Other Total Other Expenses Income before Income Taxes PROVISION FOR INCOME TAXES Net Income $ $ EARNINGS PER SHARE Basic $ $ Diluted $ $ SUSSEX BANCORP COMPARATIVE AVERAGE BALANCES AND AVERAGE INTEREST RATES (Dollars In Thousands) (Unaudited) Three Months Ended March 31, Average Average Average Average Earning Assets: Balance Interest (1) Rate (2) Balance Interest (1) Rate (2) Securities: Tax exempt (3) $ $ % $ $ % Taxable % % Total securities % % Total loans receivable (4) % % Other interest-earning assets 4 % 9 % Total earning assets $ % $ % Non-interest earning assets Allowance for loan losses ) ) Total Assets $ $ Sources of Funds: Interest bearing deposits: NOW $ $ % $ $ % Money market 19 % 24 % Savings % % Time % % Total interest bearing deposits % % Borrowed funds % % Junior subordinated debentures 54 % 53 % Total interest bearing liabilities $ % $ % Non-interest bearing liabilities: Demand deposits Other liabilities Total non-interest bearing liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ $ Net Interest Income and Margin (5) $ % $ % (1) Includes loan fee income (2) Average rates on securities are calculated on amortized costs (3) Full taxable equivalent basis, using a 39% effective tax rate and adjusted for TEFRA (Tax and Equity Fiscal Responsibility Act) interest expense disallowance (4) Loans outstanding include non-accrual loans (5) Represents the difference between interest earned and interest paid, divided by average total interest-earning assets Contacts: Anthony Labozzetta, President/CEO Steven Fusco, SVP/CFO 973-827-2914
